U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                            No. ACM 39461 (f rev)
                           ________________________

                              UNITED STATES
                                  Appellee
                                       v.
                        Benjamin S. WILLIAMS
              Staff Sergeant (E-5), U.S. Air Force, Appellant
                           ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Upon Further Review
                            Decided 15 May 2020
                           ________________________

Military Judge: Mark W. Milam.
Approved sentence: Dishonorable discharge, confinement for 59 months,
and reduction to E-1. Sentence adjudged 1 November 2017 by GCM con-
vened at Royal Air Force Mildenhall, United Kingdom.
For Appellant: Major Mark J. Schwartz, USAF.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                           ________________________

PER CURIAM:
    Appellant’s case is before this court for the second time. In United States v.
Williams, No. ACM 39461, 2019 CCA LEXIS 442 (A.F. Ct. Crim. App. 31 Oct.
2019) (unpub. op.), we affirmed the findings and sentence. However, because
the action failed to include credit for two days of illegal pretrial confinement
ordered by the military judge, we returned the record to the Judge Advocate
General for remand to the convening authority to withdraw the incomplete ac-
tion, substitute a corrected action, and issue a corrected court-martial order.
              United States v. Williams, No. ACM 39461 (f rev)


    On 17 January 2020, the convening authority withdrew the action and sub-
stituted a corrected action in accordance with the court’s direction. Appellant
has not raised any additional issues for our consideration upon further review,
and we find the corrected action and court-martial order are complete.
    The approved findings and sentence were previously affirmed by this
Court, and no error materially prejudicial to the substantial rights of Appellant
occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Manual
for Courts-Martial, United States (2016 ed.).


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       2